Title: Tobias Lear to Henry Knox, 25 November 1792
From: Lear, Tobias
To: Knox, Henry


 
United States [Philadelphia] Novr 25th 1792

By the President’s Command T. Lear has the honor to return to the Secretary of War General Sevier’s letter, which the President has refused, and to inform the Secretary that the President observes, that the Secretary will in his answer to Genl Sevier let him know that by accounts from the Superintendent of Indian Affairs to the Southward, the disposition of the Creek nation is very different from what it is represented to be in General Sevier’s

letter, and that as to his acting offensively the Secretary will give him such reply as is proper.

Tobias Lear.Secretary to the president of the United States

